Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made as of
this 27th day of July, 2010 (the “Effective Date”), by and between HEALTH
GRADES, INC., a Delaware corporation (the “Company”), and KERRY R. HICKS (the
“Executive”) amends, restates and supersedes the Employment Agreement originally
entered into by and between Specialty Care Network, Inc., the predecessor to the
Company, and the Executive, effective as of April 1, 1996, as amended and
restated on August 6, 2008 (the “Prior Agreement”).
WHEREAS, the Executive and the Company desire to clarify the payment terms in
the event of a termination of employment upon a change in control and to
eliminate certain provisions requiring reductions in or reimbursement of certain
payments made to the Executive in connection with a change in control.
WHEREAS, the Company is entering into an Amended and Restated Confidentiality
and Noncompetition Agreement, dated as of the same date of this Agreement (the
“Noncompete Agreement”), a copy of which is attached hereto.
WHEREAS, the Company desires to continue to employ the Executive to devote full
time to the business of the Company (including, without limitation, executive
management of the Company) and to serve as the President and Chief Executive
Officer of the Company; and
WHEREAS, the Executive desires to be so employed on the terms and subject to the
conditions hereinafter stated.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereby agree as follows:
SECTION 1
POSITION AND RESPONSIBILITIES
During the Term, the Executive agrees to serve as President and Chief Executive
Officer of the Company, performing such duties during the Term for such
compensation and subject to such terms and conditions as are hereinafter set
forth.
SECTION 2
TERM AND DUTIES
2.1 Term; Extension. The term of this Agreement (the “Term”) will commence as of
the Effective Date and shall continue through June 30, 2011. On the third and
each successive anniversary of the Effective Date, the Term shall be extended
for an additional one (1) year period. unless either party gives the other party
ninety (90) days prior written notice of such party’s intent not to extend the
Term. Termination of the Executive’s employment pursuant to this Agreement shall
be governed by Section 5 of this Agreement.

 

 



--------------------------------------------------------------------------------



 



2.2 Duties. The Executive shall devote substantially all of his time and
attention and best efforts during normal business hours to the Company’s
affairs. Specifically, the Executive shall have complete senior management
authority and responsibility, commensurate with and customary for the person
holding the office and position to which the Executive has contracted in this
Agreement, with respect to the day to day operations and long term management of
the Company, as well as implementation of the long range growth strategy of the
Company, consistent with directions from the Board of Directors. He shall have
full authority and responsibility, subject to the general direction, approval
and control of the Board of Directors, for formulating policies and
administering the Company in all respects. He shall have the authority to hire
and fire Company personnel, to retain consultants when he deems necessary to
implement the Company policies, to execute contracts on behalf of the Company in
the ordinary course of business and to effect the growth strategy of the Company
at the direction of the Board of Directors.
2.3 Location. The duties of Executive shall be performed at such locations and
places as may be directed by the Board.
SECTION 3
COMPENSATION AND BENEFITS
3.1 Base Compensation. The Company shall pay or cause to be paid to the
Executive, commencing as of the Effective Date and during the Term of the
Executive’s employment, an annual base salary (“Base Salary”) in respect of each
calendar year at the rate of not less than $366,000.00 per annum. The Company
may increase, but not decrease, such annual salary at any time and from time to
time during the Term of the Executive’s employment. Base Salary shall be payable
according to the customary payroll practices of the Company, subject to normal
withholding, but in no event less frequently than once each month.
3.2 Annual Incentive Awards. In addition to Base Salary, the Executive may be
entitled to receive annual cash incentive compensation in respect of each
calendar year based on performance targets established by the Board (the “Annual
Incentive Compensation”).
3.3 Determination and Payment of Compensation. The Board shall determine, in its
sole discretion. the amount of any Base Salary increase annually, the amount of
any Annual Incentive Compensation and the performance targets applicable to the
Executive. The Executive acknowledges that his actual Annual Incentive
Compensation may vary depending on actual performance of the Company and the
Executive. The payment of Base Salary and Annual Incentive Compensation shall be
made in accordance with the Company’s then-current practices and policies,
including without limitation. required payroll deductions and withholding.,
provided that Annual Incentive Compensation shall be paid in a single lump sum
no later than March 15 of the calendar year following the calendar year in which
such compensation is earned.

 

2



--------------------------------------------------------------------------------



 



3.4 Additional Benefits. The Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites to which any salaried employees are eligible under any existing or
future plan or program established by the Company for salaried employees. The
Executive will participate to the extent permissible under the terms and
provisions of such plans or programs in accordance with program provisions.
These may include group hospitalization, health, dental care, life or other
insurance, tax qualified pension, car allowance, savings, thrift and profit
sharing plans, termination pay programs, sick leave plans, travel or accident
insurance, disability insurance, and contingent compensation plans including
capital accumulation programs, restricted stock programs, stock purchase
programs and stock option plans. Nothing in this Agreement will preclude the
Company from amending or terminating any of the plans or programs applicable to
salaried or senior executives as long as such amendment or termination is
applicable to all salaried employees or senior executives. The Executive will be
entitled to an annual paid vacation as established by the Board. In addition,
the Board or a committee thereof in their discretion may establish benefits or
perquisites applicable to the Executive that are not applicable to, or are more
favorable than those available to, salaried employees or senior executives of
the Company generally.
3.5 Business Expenses. The Company will reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement. In
order to receive reimbursement for business expenses, the Executive must submit
documentation to the Company in accordance with the Company’s expense
reimbursement policy no later than February 15 of the calendar year following
the calendar year in which the business expenses were incurred. Company shall
reimburse properly documented and timely submitted business expenses no later
than March 15 of the calendar year following the calendar year in which the
business expenses were incurred.
3.6 Withholding. The Company may directly or indirectly withhold from any
payments under this Agreement all federal, state, city or other taxes that shall
be required pursuant to any law or governmental regulation.
SECTION 4
DEATH BENEFIT; DISABILITY COMPENSATION;
KEY MAN INSURANCE
4.1 Payment in Event of Death. In the event of the death of the Executive during
the Term, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death, except for earned but unpaid Base Salary and
Annual Incentive Compensation which will be paid on a pro-rated basis for that
year. Pro-rated Annual Incentive Compensation shall be paid in a single lump sum
no later than March 15 of the calendar year following the calendar year in which
the Executive’s death occurs. The Executive’s designated beneficiary will be
entitled to receive the proceeds of any life or other insurance or other death
benefit programs provided in this Agreement, other than “key man” life insurance
benefits.

 

3



--------------------------------------------------------------------------------



 



4.2 Disability Compensation. In the event of disability of the Executive during
the Term, the Company will continue to pay the Executive according to the
Compensation provisions of this Agreement for a period of three (3) months
provided the Executive continues to be disabled. In the event the disability
continues for a period of three (3) months, the Company may terminate the
employment of the Executive. Following such termination, the Company will pay in
a single lump sum payment six (6) months of the Executive’s Base Salary on the
1st day of the calendar month following the 3rd month anniversary of the
Executive’s date of disability, or as soon as administratively practicable
thereafter, but in no event later than December 31st of the calendar year in
which the 3rd month anniversary of the Executive’s date of disability occurs.
All other compensation will cease except for earned but unpaid Annual Incentive
Compensation awards which would be payable on a pro-rated basis for the year in
which the disability occurred, through the date of termination. Pro-rated Annual
Incentive Compensation shall be paid in a single lump sum no later than March 15
of the calendar year following the calendar year of the Executive’s date of
disability.
4.3 Responsibilities in the Event of Disability. During the period the Executive
is receiving the payments described in this Agreement and as long as he is
physically and mentally able to do so, the Executive will furnish information
and assistance to the Company and from time to time will make himself available
to the Company to undertake assignments consistent with his prior position with
the Company and his physical and mental health. If the Company fails to make a
payment or provide a benefit required as part of the Agreement, the Executive’s
obligation to provide information and assistance will end.
4.4 Definition of Disability. The term “Disability” means the Executive is:
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.
4.5 Key-Man Life Insurance. Upon request by the Company, the Executive agrees to
cooperate with the Company in obtaining “key man” life insurance on the life of
the Executive, with death benefits payable to the Company. Such cooperation
shall include the submission by Executive to a medical examination and medical
history.

 

4



--------------------------------------------------------------------------------



 



SECTION 5
TERMINATION OF EMPLOYMENT
5.1 Termination Without Cause: Constructive Termination.
5.1.1 Without a Change in Control. If the Executive suffers a Termination
Without Cause (hereinafter defined) or Constructive Termination (hereinafter
defined) and there has not been a Change in Control (hereinafter defined) the
Company will pay the Executive his Base Salary in accordance with ordinary
payroll practices as in effect at the time of the Termination Without Cause or
Constructive Termination for the remaining Term after such termination. Earned
but unpaid Base Salary and Annual Incentive Compensation pro-rated through the
date of termination will be paid in a single lump sum no later than March 15 of
the calendar year following the calendar year in which the Executive suffers a
Termination Without Cause or a Constructive Termination. If the Executive
actually elects (within the time period required by Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”)) continuation coverage pursuant
to COBRA for the Executive and the Executive’s dependents (to the extent the
Executive’s dependents were covered under the Company’s medical and dental plans
on the Executive’s separation from service date), the Company shall provide, at
no cost to the Executive, coverage for the Executive and the Executive’s
dependents under COBRA with respect to medical and dental coverage provided by
the Company to its employees until the earliest of (a) the date the Executive is
no longer eligible to receive continuation coverage pursuant to COBRA, and
(b) six (6) months following termination of employment with the Company. The
vesting. exercisability and other terms of stock options and vesting and other
terms of restricted stock, restricted stock units or other interests granted to
the Executive shall be governed by any applicable agreements and the terms of
the applicable stock option or incentive plans.
5.1.2 Upon a Change in Control. If the Executive suffers a Termination Without
Cause or Constructive Termination upon a Change in Control, the Company will pay
to the Executive upon such termination an amount equal to three hundred percent
(300%) of Executive’s Base Salary as in effect at the time of the termination
plus three hundred percent (300%) of Executive’s prior year Annual Incentive
Compensation (the “Change in Control Severance Amount”). In addition to the
foregoing, earned but unpaid Base Salary and Annual Incentive Compensation
awards pro-rated through the date of termination shall be paid in a single lump
sum no later than March 15 of the calendar year following the calendar year in
which the Executive suffers a Termination Without Cause or a Constructive
Termination upon a Change in Control. If the Executive actually elects (within
the time period required by COBRA) continuation coverage pursuant to COBRA for
the Executive and the Executive’s dependents (to the extent the Executive’s
dependents were covered under the Company’s medical and dental plans on the
Executive’s separation from service date), the Company shall provide. at no cost
to the Executive, coverage for the Executive and the Executive’s dependents
under COBRA with respect to medical and dental coverage provided by the Company
to its employees until the earliest of (i) the date the Executive is no longer
eligible to receive continuation coverage pursuant to COBRA, and (ii) six
(6) months following termination of employment with the Company. The vesting,
exercisability and other terms of stock options and vesting and other terms of
restricted stock, restricted stock units or other interests granted to the
Executive shall be governed by any applicable agreements and the terms of the
applicable stock option or incentive plans.

 

5



--------------------------------------------------------------------------------



 



5.2 Termination With Cause. If the Executive suffers a Termination With Cause,
whether or not there has been a Change in Control, the Company will continue to
pay the Executive his Base Salary as in effect at the time of the Termination
With Cause in accordance with ordinary payroll practices for a period of sixty
(60) days following the date of such Termination with Cause. No incentive
compensation or other benefits will be paid or provided to the Executive after
such Termination With Cause.
5.3 Voluntary Termination. In the event of a Voluntary Termination by the
Executive, the Company shall have no further obligation for salary or incentive
compensation or benefits hereunder.
5.4 Definitions. For this Agreement, the following terms have the following
meanings:
5.4.1 “Change in Control” means any transaction pursuant to which (a) the
Company merges with another corporation or other entity and is not the surviving
entity, (b) substantially all of the Company’s assets are sold to persons or
entities not affiliated with the Company, (c) shares of Common Stock of the
Company are issued or acquired by persons or entities not affiliated with the
Company, who, acting as a group, have the voting power to change the composition
of the Board of Directors of the Company, or (d) any other transaction of a
similar nature to the foregoing. For purposes of determining whether or not any
termination of the Executive’s employment was upon a Change in Control, it shall
be presumed that any termination within twelve (12) months after consummation of
any transaction described above was “upon a Change in Control.”
5.4.2 “Constructive Termination” means the Executive’s Separation from Service
(as defined in Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)), within two (2) years following the initial existence of one or
more of the following conditions arising on account of conduct by the Company or
the Board without consent of the Executive:
(a) A material diminution in Executive’s Base Compensation;
(b) A material diminution in Executives authority, duties or responsibilities:
(c) A material diminution in the authority. duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
the Executive report to a corporate office or employee instead of reporting
directly to the Board;

 

6



--------------------------------------------------------------------------------



 



(d) A material diminution in the budget over which Executive retains authority;
(e) A material change in the geographic location at which Executive must perform
services;
(f) Any other action or inaction that constitutes a material breach by the
Company or the Board of this Agreement.
The Executive shall have a period of ninety (90) days after the initial
existence of a condition described in this subparagraph (b) to provide notice to
the Company of the existence of such condition or Executive shall be deemed to
have irrevocably waived the right to such assertion. Company shall have thirty
(30) days following receipt of notice in which to remedy the condition. If the
Company remedies the condition within the thirty (30) day period, no
Constructive Termination payment will be required under this Agreement.
5.4.3 “Termination With Cause” means the termination of the Executive’s
employment by the Company constituting a Separation from Service (as defined in
Section 409A of the Code) due to (a) any illegal or dishonest conduct which
adversely affects or may adversely affect the reputation, goodwill, or business
position of the Company or which involves Company funds or assets; (b) any
intentional or material damage to property or business of the Company; (c) theft
embezzlement or misappropriation of Company property; or (d) the willful failure
of employee to carry out his duties as an employee of the Company.
5.4.4 “Termination Without Cause” means termination of the Executive’s
employment by the Company constituting a Separation from Service (as defined in
Section 409A of the Code) (a) other than due to death, Disability, Voluntary
Termination or Termination With Cause or (b) upon expiration of the Term as a
result of the giving of notice by the Company of its intent not to extend the
Term as provided in Section 2.1.
5.4.5 “Voluntary Termination” means the resignation by Executive from his
employment with the Company constituting a Separation from Service (as defined
in Section 409A of the Code) for any reason other than a Constructive
Termination.
SECTION 6
OTHER DUTIES OF THE EXECUTIVE DURING AND
AFTER THE TERM
6.1 Additional Information. The Executive will, with reasonable notice during or
after the Term, furnish information as may be in his possession and cooperate
with the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.

 

7



--------------------------------------------------------------------------------



 



6.2 Confidentiality. The Executive’s agreements to maintain the confidentiality
of all information pertaining to the affairs, business, clients, customers or
other relationships of the Company are set forth in the Noncompete Agreement.
6.3 Noncompetition. The Executive’s agreements not to compete with the Company
are set forth in the Noncompete Agreement.
SECTION 7
CONSOLIDATION, MERGER OR SALE OF ASSETS
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another entity that assumes this Agreement and all obligations and undertakings
of the Company hereunder. Upon such a consolidation, merger or sale of assets,
the term “the Company” as used will mean the other entity and this Agreement
shall continue in full force and effect. This Section 7 is not intended to
modify or limit the rights of the Executive hereunder.
SECTION 8
MISCELLANEOUS
8.1 Entire Agreement. This Agreement, together with the Noncompete Agreement,
contain the entire understanding between the Company and the Executive with
respect to the subject matter and supersede any prior employment, severance or
noncompetition agreements between the Company and its affiliates, and the
Executive, including without limitation the Prior Agreement and the prior
Noncompetition and Nonsolicitation Agreement, amended and restated as of
August 6, 2008.
8.2 Amendment; Waiver. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.
8.3 Section 409A.
8.3.1 This Agreement is intended to comply with the requirements of Section 409A
of the Code so as not to be subject to taxes, interest or penalties under
Section 409A of the Code. This Agreement shall be interpreted and administered
to give effect to such intention and understanding and to avoid the imposition
on the Executive of any tax, interest or penalty under Section 409A of the Code
in respect of this Agreement. The Company reserves the right to make any
necessary amendments to this Agreement in order to comply with Section 409A of
the Code.

 

8



--------------------------------------------------------------------------------



 



8.3.2 If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation from
Service (the “Separation Date”), then no payment related to a “deferral of
compensation,” within the meaning of Section 409A(d)(1) of the Code, shall be
made or commence during the period beginning on the Separation Date and ending
on the date that is six months following the Separation Date or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the first day of the first calendar month following the end of
this period.
8.4 Severability; Modification of Covenant. Should any part of this Agreement be
declared invalid for any reason, such invalidity shall not affect the validity
of any remaining portion hereof and such remaining portion shall continue in
full force and effect as if this Agreement has been originally executed without
including the invalid part. Should any covenant of this Agreement be
unenforceable because of its geographic scope or term, its geographic scope or
term shall be modified to such extent as may be necessary to render such
covenant enforceable.
8.5 Effect of Captions. Titles and captions in no way define, limit, extend or
describe the scope of this Agreement nor the intent of any provision thereof.
8.6 Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
8.7 Governing Law; Arbitration. This Agreement has been executed and delivered
in the State of Colorado and its validity, interpretation, performance and
enforcement shall be governed by the laws of that state. Any dispute among the
parties hereto shall be settled by arbitration in Denver, Colorado in accordance
with the rules then obtaining of the American Arbitration Association and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof. All provisions hereof are for the protection and are intended to be for
the benefit of the parties hereto and enforceable directly by and binding upon
each party. Each party hereto agrees that the remedy at law of the other for any
actual or threatened breach of this Agreement would be inadequate and that the
other party shall be entitled to specific performance hereof or injunctive
relief or both, by temporary or permanent injunction or such other appropriate
judicial remedy, writ or order as may be decided by a court of competent
jurisdiction in addition to any damages which the complaining party may be
legally entitled to recover together with reasonable expenses of litigation,
including attorney’’s fees incurred in connection therewith, as may be approved
by such court.

 

9



--------------------------------------------------------------------------------



 



8.8 Notices. All notices, request, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed first-class postage prepaid by registered mail, return receipt requested,
or when delivered if by hand, overnight delivery service or confirmed facsimile
transmission, to the following:
(a) If to the Company, at its headquarters, or at such other address as may have
been furnished to the Executive by the Company in writing; or
(b) If to the Executive, at his personal residence, or such other address as may
have been furnished to the Company by the Executive in writing.
8.9 Binding Agreement. This Agreement shall be binding on the parties’
successors, heirs and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

            COMPANY:

HEALTH GRADES, INC.
      By:   /s/ Allen Dodge         Allen Dodge, Executive Vice President/CFO   
          EXECUTIVE:
      /s/ Kerry R. Hicks       KERRY R. HICKS           

 

